Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 05/07/2021.
Priority
This application, Pub. No. US 2019/0309030 A1, published 10/10/2019, is a National Stage of International Patent Application No. PCT/CN2016/088568, filed 07/05/2016, Pub. No. WO 2018/006264 (A1), published 01/11/2018. 
Status of Claims
Claims 1, 2 and 5-10 are currently pending.  Claims 1-10 have been subject to restriction/election requirement mailed 10/30/2020.  Claim 1 has been amended, and Claims 3 and 4 have been cancelled, as set forth in Applicant’s amendment filed 05/07/2021.  Claims 5-10 are withdrawn from consideration.  Claims 1 and 2 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn. 
The rejections of Claims 3 and 4 are moot in view of Applicant’s cancellation of the claims. 
Claim Objections
Claim 1 is objected to because of the following informalities:  use of acronyms “OVA” and TSH.  For clarity, it is recommended to introduce an acronym by placing the acronym in parentheses after the first use of the spelled-out term or name.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is necessitated by Applicant's amendment.
The claims, as recited in the amended independent Claim 1, are drawn to:

    PNG
    media_image1.png
    611
    1162
    media_image1.png
    Greyscale


Claim 1 recites the broad recitations “the carrier protein is a protein, a modified protein, a polypeptide or a modified polypeptide” and “the protein to be labelled is a protein, a modified protein, a polypeptide or a modified polypeptide,” and the claim also recites “the carrier protein is OVA” and “the protein to be labelled is TSH,” respectively, which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 is rejected as being dependent upon Claim 1 and failed to cure the indefiniteness of Claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as obvious over Shah et al., US 2003/0232386 A1, published 12/18/2003 (PTO-892 mailed 02/09/2021), in view of Thermo Scientific, “Crosslinking Technical Handbook,” 2012, pp. 1-56 (PTO-892 mailed 02/09/2021); User Guide “Imject Maleimide Activated BSA and OVA,” Version Jan. 2015, pp. 1-3; and a printout retrieved from https://www.thyroid.org/thyroid-function-tests/ on 06/01/2021, pp. 1-4.
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
Shah et al., throughout the publication, and, for example, in Abstract, teach a conjugate comprising a heterophilic carrier, at least 10 label groups, an analyte-specific binding pair member (e.g., an antibody or antigen with complexes with the antigen or antibody of interest, respectively) as well as a heterophilic linker which indirectly attaches the acridinium-containing compounds to the analyte-specific binding pair member.  In paragraph [0021], Shah et al. teach that the conjugate of the invention may be prepared by several methods.  At FIG. 1, Shah et al. teach that the hydrophilic carrier (e.g., BSA) is initially incorporated with multiple copies of the luminogenic group or groups (e.g., acridinium) in order to form a compound.  The resulting product (Acridinium)x-BSA is then activated with a heterobifunctional linker.  A group (e.g., maleimide) on the activated  (Acridinium)x-BSA, is then used to react with a group, for example, a sulfhydryl group on an analyte-specific binding pair member (e.g., antibody or antigen) in order to form the 
final conjugate:

    PNG
    media_image2.png
    872
    677
    media_image2.png
    Greyscale



Although Shah et al. teach that the carrier protein ( = BSA) reacts, by its amino group, with acridinium ester to form a chemical bond, this reference does not specifically teach linking the carboxyl group in the carrier protein to the amino group in the protein to be labelled to form a --NH--CO-- structure.  
However, as evidenced by Thermo Scientific, peptide antigens conjugation to carrier proteins through carboxylic acid-reactive chemical groups is well known in the art:

    PNG
    media_image3.png
    460
    516
    media_image3.png
    Greyscale
   

    PNG
    media_image4.png
    507
    556
    media_image4.png
    Greyscale
  See page 4.

Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a carbodiimide crosslinker chemistry, which is well established in the art, as taught by Thermo Scientific, as a viable alternative for preparation of the acridine-labelled conjugate, taught by Shah et al. 

Shah et al. teach that the carrier protein may be, for example, a polypeptide (e.g., BSA) (see paragraph [0011]), which is the elected species (3), but do not specifically teach the carrier protein to be ovalbumin (OVA), as recited in the amended Claim 1.
However, as evidenced by User Guide “Imject Maleimide Activated BSA and OVA,” Version Jan. 2015, for example, at page 2, 

    PNG
    media_image5.png
    171
    1039
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    143
    717
    media_image6.png
    Greyscale



one of skill in the art would have known that some of the more common carrier proteins include keyhole limpet hemocyanin (KLH; 4.5 × 105-1.3 × 107 MW), bovine serum albumin (BSA; 67,000 MW) and ovalbumin (OVA; 45,000 MW).  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used OVA as substituting equivalent of BSA in the acridine-labelled conjugate, taught by Shah et al.  See MPEP 2144.06 “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE”:
“In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.)”  Emphasis added.


Moreover, there appears to be no showing of any unexpected results, because, as stated in the instant disclosure in paragraphs {0111] and [0112], all of BSA (Example 1), OVA (Example 3) and KLH (Example 5) demonstrate the similar activity:

    PNG
    media_image7.png
    691
    1151
    media_image7.png
    Greyscale



Shah et al. teach an antibody as a protein to be labelled, but does not specifically teach TSH monoclonal antibody as a protein to be labelled, as recited in the amended Claim 1.
As evidenced by a printout, the best way to initially test thyroid function is to 
measure the TSH level in a blood sample because changes in TSH can serve as an “early warning system” – often occurring before the actual level of thyroid hormones in the body becomes too high or too low:

    PNG
    media_image8.png
    324
    1443
    media_image8.png
    Greyscale

Emphasis added.


It is noted that, as evidenced by the instant disclosure (see Example 1), TSH monoclonal antibody is a well-known commercial reagent.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the commercially available TSH monoclonal antibody in the conjugate, taught by Shah et al., because it would be desirable to improve sensitivity of TSH immunoassay.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the commercially available TSH monoclonal antibody in the conjugate, taught by Shah et al., for improving sensitivity of TSH immunoassay, because Shah et al. clearly teach the immunoassay improvement in Examples VII-IX. 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as obvious over Liu et al., CN 103792346 (A), published 05/14/2014 (IDS submitted 11/10/2019), machine translation (PTO-892 mailed 02/09/2021); in view of Qian et al., US 2011/0300602 A1, published 12/08/2011 (PTO-892 mailed 02/09/2021); User Guide “Imject Maleimide Activated BSA and OVA,” Version Jan. 2015, pp. 1-3; and a printout retrieved from https://www.thyroid.org/thyroid-function-tests/ on 06/01/2021, pp. 1-4.
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
The teachings of User Guide and a printout are discussed above and incorporated herein in its entirety.
Liu et al., throughout the publication, and, for example, in Claim 1, teach a conjugate comprising:
a) a chemiluminescent label;
b) a polymer backbone; and
c) a ligand, receptor or functional group.
In Claim 2, Liu et al. teach an acridinium ester as the chemiluminescent label.  In Claim 3, Liu et al. teach BSA as the polymer backbone.  In Claim 4, Liu et al. teach the ligand is one of a pair of specific interactions between each other, such as an antigen‐antibody.  In Claim 8, Liu et al. teach linking the chemiluminescent label by means of an NHS activated acridinium ester to the amino groups.  In Claim 8, Liu et al. further teach different options for binding the ligand to the polymer backbone but do not expressly teach linking the carboxyl group in the polymer backbone to the amino group of the ligand.

Qian et al., throughout the publication, and, for example, at Fig. 1, teach a process employing EDC/NHS chemistry for linking activated esters to amino groups of the polymer backbone and linking the carboxyl group in the polymer backbone to the amino group of the ligand to be labeled: 

    PNG
    media_image9.png
    812
    816
    media_image9.png
    Greyscale
 


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a carboxyl group in the polymer backbone for linking to the amino group of the ligand in a conjugate, taught by Liu et al.
One of ordinary skill in the art would have been motivated to have made and used a carboxyl group in the polymer backbone for linking to the amino group of the ligand in a conjugate, taught by Liu et al., because it would be desirable to employ a well-known carbodiimide conjugation, which does not require involvement of additional cross-linking 
reagents.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a carboxyl group in the polymer backbone for linking to the amino group of the ligand in a conjugate, taught by Liu et al., because the use of EDC/NHS chemistry for linking activated esters to amino groups of the polymer backbone and linking the carboxyl group in the polymer backbone to the amino group of the ligand to be labeled is well-established in the art, as taught by Qian et al.  

Liu et al.do not specifically teach the carrier protein to be ovalbumin (OVA) and TSH monoclonal antibody as a protein to be labelled, as recited in the amended Claim 1.
For the reasons set forth above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used OVA as substituting equivalent of BSA and TSH monoclonal antibody as a protein to be labelled in the acridine-labelled conjugate, taught by Liu et al.
Response to Arguments
Applicant's arguments entered on 05/07/2021 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 103
At page 6 of the Remarks, Applicant argues that:

    PNG
    media_image10.png
    297
    1191
    media_image10.png
    Greyscale

Emphasis added.


The Examiner respectfully disagrees for the following reasons.  
First, as indicated above, one of skill in the art would have known that some of the more common carrier proteins include keyhole limpet hemocyanin (KLH; 4.5 × 105-1.3 × 107 MW), bovine serum albumin (BSA; 67,000 MW) and ovalbumin (OVA; 45,000 MW).  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used OVA as substituting equivalent of BSA in the acridine-labelled conjugates, taught by either Shah et al. or Liu et al. 
Second, as indicated above, there appears to be no showing of any unexpected results, because, as stated in the instant disclosure in paragraphs {0111] and [0112], all of BSA (Example 1), OVA (Example 3) and KLH (Example 5) demonstrate the similar activity.
Third, EDC/NHS chemistry for linking activated esters to amino groups of the polymer backbone and linking the carboxyl group in the polymer backbone to the amino group of the ligand to be labeled is well-known in the art as evidenced by Thermo Scientific and Qian et al.  
Conclusion
No claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641